—In an action to recover damages for personal injuries, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Richmond County (Cusick, J.), dated June 22, 1995, as granted the plaintiff’s cross motion for partial summary judgment on the issue of liability.
Ordered that the order is affirmed insofar as appealed from, with costs.
*316The plaintiff police officer was injured when, while assisting a disabled vehicle and tow truck on the Staten Island Expressway, the vehicle in which he was seated was struck by a vehicle being driven by the defendant Joseph Manitta. Manitta, who remembered little other than the actual impact of the two vehicles, later pleaded guilty to violating Vehicle and Traffic Law § 1192 (1). The plaintiff commenced this action against Joseph Manitta and the owner of the vehicle, Geraldine Manitta, alleging, inter alia, a right of recovery pursuant to General Municipal Law § 205-e. In response to the defendants’ motion for summary judgment dismissing the complaint pursuant to Santangelo v State of New York (71 NY2d 393), the plaintiff cross-moved for summary judgment on the issue of liability on his claim pursuant to General Municipal Law § 205-e. In support of his cross motion, the plaintiff proffered a prima facie case that his injuries were practically and reasonably the result of the defendant Joseph Manitta’s neglect in violating Vehicle and Traffic Law § 1192 (1) (see, Zanghi v Niagara Frontier Transp. Commn., 85 NY2d 423; DiFlorio v Van Slyke, 234 AD2d 961; Jantzen v Edelman of N. Y., 221 AD2d 594; Malsky v Towner, 196 AD2d 532). In response, the defendants, who offered no explanation as to how or why the accident occurred, failed to raise a triable issue of fact as to any of the elements needed to sustain liability under the statute. Accordingly, on the facts presented, the plaintiff was properly awarded summary judgment on the issue of liability. Miller, J. P., Ritter, Sullivan, Friedmann and Krausman, JJ., concur.